Undercofler, Presiding Justice.
This appeal is from a judgment, after jury verdict, granting an injunction and damages for trespass upon land resulting from grading operations upon an unopened street between the parties’ properties which among other damage diverted the natural flow of water. Essentially the defendant-appellant complains the plaintiffs failed to prove that the defendant’s agents or employees committed the trespass. We affirm. The defendant admitted in its answer to "having conducted grading operations upon a strip of public land between Buck Creek’s property and the property of the Greens.” This admission was sufficient to support the verdict and judgment. The paragraph of the answer containing this admission was later amended by adding a denial that the defendant’s agents or employees committed any trespass; however, the original admission that the defendant conducted the grading operations was not stricken. It follows also that the colloquy before the jury concerning the admission was not error.
The evidence supports a finding of a continuing trespass and there was no error in issuing an injunction.

Judgment affirmed.


All the Justices concur.